          Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 1 of 28




Approved:
             JEFFREY C. COFFMAN
             Assistant United States Attorney

Before:      THE HONORABLE PAUL E. DAVISON                   0-
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - -          X
UNITED STATES OF AMERICA                       SEALED COMPLAINT
                                         :
                                                Violations of 18 U.S.C.
           - v. -
                                         :      §§ 1001, 1028A, 1343, and
                                                1349
ALICIA AYERS,
ANDREA AYERS, and                        :
                                                COUNTY OF OFFENSES:
TRACI PROCTOR,
                                         :      WESTCHESTER
                         Defendants.
                                         :

- - - - - - - - - - - - - - - -          X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          PHILIP R. KEANE, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

                                COUNT ONE
                    (Conspiracy to Commit Wire Fraud)

     1.   From at least on or about June 22, 2020, up to and
including at least on or about July 9, 2020, in the Southern
District of New York and elsewhere, ALICIA AYERS, ANDREA AYERS,
and TRACI PROCTOR, the defendants, willfully and knowingly did
combine, conspire, confederate, and agree together and with each
other, and with others known and unknown, to commit wire fraud, in
violation of Title 18, United States Code, Section 1343.

     2.   It was a part and object of the conspiracy that ALICIA
AYERS, ANDREA AYERS, and TRACI PROCTOR, the defendants, and others
known and unknown, knowingly and with the intent to defraud, having
devised and intending to devise a scheme and artifice to defraud,
and for obtaining money and property by means of false and
       Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 2 of 28



fraudulent pretenses, representations, and promises, would and did
transmit and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343, to wit, ALICIA AYERS, ANDREA
AYERS, and TRACI PROCTOR, agreed to obtain funds from the U.S.
Small Business Administration (“SBA”) through the SBA’s Economic
Injury Disaster Loan (“EIDL”) Program, by means of false and
fraudulent pretenses, representations, and documents, including
through electronic communications transmitted into and out of the
Southern District of New York.

          (Title 18, United States Code, Section 1349.)

                              COUNT TWO
                             (Wire Fraud)

     3.   From at least on or about June 22, 2020, up to and
including at least on or about July 9, 2020, in the Southern
District of New York and elsewhere, ALICIA AYERS, ANDREA AYERS,
and TRACI PROCTOR, the defendants, knowingly and with the intent
to defraud, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
would and did transmit and cause to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce writings, signs, signals, pictures, and sounds
for the purpose of executing such scheme and artifice, in violation
of Title 18, United States Code, Section 1343, to wit, ALICIA
AYERS, ANDREA AYERS, and TRACI PROCTOR engaged in a scheme to
obtain funds from the SBA through the SBA’s EIDL Program, by means
of false and fraudulent pretenses, representations, and documents,
including through electronic communications transmitted into and
out of the Southern District of New York.

       (Title 18, United States Code, Section 1343 and 2.)




                                    2
       Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 3 of 28



                              COUNT THREE
                          (False Statements)

     4.   From at least on or about June 22, 2020, up to and
including at least on or about July 9, 2020, in the Southern
District of New York and elsewhere, ALICIA AYERS, ANDREA AYERS,
and TRACI PROCTOR, the defendants, in a matter within the
jurisdiction of the executive branch of the Government of the
United States, knowingly and willfully falsified, concealed and
covered up by a trick, scheme and device a material fact, made a
materially false, fictitious and fraudulent statement and
representation, and made and used a false writing and document
knowing the same to contain a materially false, fictitious, and
fraudulent statement and entry, to wit, ALICIA AYERS, ANDREA AYERS,
and TRACI PROCTOR, made false and misleading statements to the SBA
regarding, among other things, the existence of businesses, their
dates of opening, their numbers of employees, and their gross
revenues during the 12 months prior to the COVID-19 pandemic, for
the purpose of obtaining, and assisting applicants to obtain, funds
through the EIDL Program administered by the SBA.

    (Title 18, United States Code, Section 1001(a)(2) and 2.)

                              COUNT FOUR
                     (Aggravated Identity Theft)

     5.   From at least on or about June 22, 2020, up to and
including at least on or about July 9, 2020, in the Southern
District of New York and elsewhere, ALICIA AYERS, ANDREA AYERS,
and TRACI PROCTOR, the defendants, knowingly did transfer,
possess, and use, and cause to transferred, possessed, and used,
without lawful authority, a means of identification of another
person, during and in relation to a felony violation enumerated in
Title 18, United States Code, Section 1028A(c), to wit, ALICIA
AYERS, ANDREA AYERS, and TRACI PROCTOR possessed and used the names
and identities of applicants in connection with the submission of
fraudulent EIDL applications to the SBA during and in relation to
the conspiracy, wire fraud and false statements charges in Counts
One through Three of this Complaint.

 (Title 18, United States Code, Sections 1028A(a)(1) and 2(a).)

          The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     6.   I am a Special Agent with the FBI. I have been a Special
Agent with the FBI for over eight years. I am currently assigned
to the Westchester Resident Agency White Collar and Public

                                    3
       Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 4 of 28



Corruption Task Force Squad. During the course of my career, I
have participated in numerous criminal investigations, including
investigations involving fraud, narcotics, and gang violence. I
am a case agent assigned to the current investigation.       In the
course of my career, I have been the affiant on numerous complaints
and search warrants.

     7.   I have been personally involved in the investigation of
this matter.      This affidavit is based upon my personal
participation   in   the   investigation   of    this   matter,  my
conversations with other law enforcement officers, and my
examination of reports and records.      Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned during
the course of my participation in the investigation. Where the
contents   of   documents   and   the   actions,    statements  and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

                Overview of the Fraudulent Conduct

     8.   Based on public utility records, SBA records,               bank
statements, and Optimum Online records, I know that:

          a.   ANDREA AYERS, the defendant, resides at a home in
Mount Vernon, New York (“Andrea Ayers’s Mount Vernon Residence”)
with a relative (“Relative-1”).

          b.  ALICIA AYERS, the defendant, has resided part-time
at Andrea Ayers’s Mount Vernon Residence, and part time at a
condominium in Stamford, Connecticut (“Alicia Ayers’s Stamford
Apartment”).

          c.    TRACI PROCTOR, the defendant, resides at an
apartment   in   DeKalb  County,   Georgia  (“Proctor’s   Georgia
Residence”).   Based on my review of the LinkedIn page of TRACI
PROCTOR, I know that she reports having previously worked for the
City of Mount Vernon from May 2008 to December 2011.

     9.    From at least on or about June 22, 2020, up to and
including at least on or about July 9, 2020, ALICIA AYERS, ANDREA
AYERS, TRACI PROCTOR, the defendants, appear to have used the
identities    of  approximately   300  other   individuals   (the
“Applicants”) to submit approximately 315 online applications to
the SBA on behalf of businesses purportedly employing ten or more
employees as of January 2020, seeking a total of over $3 million
in SBA funds through the SBA’s EIDL Program (the “EIDL
Applications”). In connection with the EIDL Applications, ALICIA

                                    4
       Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 5 of 28



AYERS, ANDREA AYERS, and TRACI PROCTOR, the defendants,
represented, and caused to be represented, to the SBA, among other
things, that the Applicants were the owners of businesses with ten
or more employees and specified gross revenues during the year
prior to the COVID-19 pandemic. In fact, however, as described
below, the applications falsely reported the businesses’ revenue
and numbers of employees, and the vast majority of the purported
businesses appear not to have existed at all.

     10. Based on the fraudulent EIDL Applications submitted and
caused to be submitted to the SBA by ALICIA AYERS, ANDREA AYERS,
and TRACI PROCTOR, the defendants, the SBA made advance payments
of approximately $1,690,000 to the Applicants.     The Applicants
often then kicked back a portion of the advance payments to ALICIA
AYERS, ANDREA AYERS, and TRACI PROCTOR.

               Background on the SBA’s EIDL Program

     11. Based on my training and experience, review of
information      from       the      SBA’s       website       at:
https://www.sba.gov/funding-programs/loans/coronavirus-relief-
options/economic-injury-disaster-loans, and review of information
received from the SBA, I know that:

          a.   The SBA is a federal agency of the Executive Branch
that administers assistance to American small businesses. This
assistance includes making direct loans to applicants through the
EIDL Program.

          b.   The Coronavirus Aid, Relief, and Economic Security
(“CARES”) Act is a federal law enacted on March 29, 2020, designed
to provide emergency financial assistance to the millions of
Americans who are suffering the economic effects caused by the
COVID-19 pandemic. Among other things, the CARES Act expanded the
SBA’s EIDL Program, which provided small businesses with low-
interest loans of up to $2 million prior to in or about May 2020
and up to $150,000 beginning in or about May 2020, in order to
provide vital economic support to help overcome the loss of revenue
small businesses are experiencing due to COVID-19. To qualify for
an EIDL under the CARES Act, an applicant must have suffered
“substantial economic injury” from COVID-19, based on a company’s
actual economic injury determined by the SBA. EIDLs may be used
for payroll and other costs as well as to cover increased costs
due to supply chain interruption, to pay obligations that cannot
be met due to revenue loss, and for other similar uses.

     12. The CARES Act also permitted applicants seeking a loan
under the EIDL program to request and receive an advance of

                                    5
       Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 6 of 28



approximately $1,000 per employee, for an amount up to $10,000,
which the SBA has generally provided while the loan application
was pending. The advance was effectively a grant, as applicants
were not required to repay any of the advanced amount. In many
cases, the SBA provided advances in connection with applications
that the SBA later determined were ineligible for a loan.

     13. To qualify for an EIDL, applicants are required to submit
applications to the SBA, generally through the SBA’s website,
wherein   the  applicant   provides   information  including   the
business’s:    name, EIN (or social security number for sole
proprietorships), gross revenues and cost of goods for the prior
year, address, email, date of establishment, number of employees
as of January 31, 2020, and bank account information. The EIDL
application also states that “If anyone assisted you in completing
this application, whether you pay a fee for this service or not,
that person must enter their information below,” and includes
fields for the name and contact information of anyone assisting
the applicant to complete the application. Applicants are required
to certify under penalty of perjury that the information provided
in the EIDL application is true and correct.

                  The Fraudulent EIDL Applications

     14. Based on records from the SBA, Comcast, Optimum Online
and Verizon Wireless, I know the following:

          a.   From on or about April 4, 2020, through on or about
June 28, 2020, an Internet Protocol address (“IP address”) 1
registered to Relative-1, at ANDREA AYERS’S Mount Vernon Residence
(“Relative-1’s IP Address”), was used to submit to the SBA
approximately   64   EIDL  applications   for   approximately   59
businesses. The first 17 applications, submitted from April 4,
2020 through June 21, 2020, reported that the businesses had fewer
than ten employees as of January 2020. The last 47 applications,
submitted from June 22, 2020, through June 28, 2020 reported that
the businesses had ten to 25 employees as of January 2020.

          b.   From on or about June 23, 2020 through on or about
June 29, 2020, an IP address registered to ALICIA AYERS, the
defendant, at ALICIA AYERS’S Stamford Residence (“Alicia Ayers’s
IP Address”), was used to submit to the SBA approximately 55 EIDL
applications for approximately 49 businesses. All but one of these



1 An IP address is a unique address that identifies a device on
the Internet or a local network.

                                    6
       Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 7 of 28



applications reported that the businesses had 11 to 16 employees
as of January 2020.

          c.   From on or about June 22, 2020 through on or about
July 9, 2020, an IP address registered to a medical center in
DeKalb County, Georgia (the “Georgia Medical Practice”) (the
“Georgia Medical Practice’s IP Address”), was used to submit to
the SBA approximately 47 EIDL Applications for approximately 46
businesses. All but four of these applications reported that the
businesses had ten to 12 employees as of January 2020.

          d.   From on or about June 28, 2020 through on or about
July 9, 2020, seven other IP addresses were used to submit to the
SBA approximately 106 EIDL Applications for approximately 106
businesses. The internet provider through which these IP addresses
connected to the Internet is no longer able to provide subscriber
records for these IP addresses for this time period. However, a
publicly available IP address lookup tool, available at
WhatisMyIPAddress.com, 2 reflects that these IP addresses were
located in DeKalb County, Georgia.     All of these applications
reported that the businesses had ten to 15 employees as of January
2020. The last approximately 59 applications reported that the
businesses had ten employees as of January 2020.

           e.    From on or about June 29, 2020 through on or about
July 9, 2020, three IP addresses registered to TRACI PROCTOR, the
defendant,    at   PROCTOR’S   DeKalb  County,  Georgia   Residence
(“Proctor’s IP Addresses”), were used to submit to the SBA
approximately     65  EIDL   applications   for  approximately   65
businesses. All of these applications reported that the businesses
had ten to 12 employees as of January 2020.

          f.   Although, as set forth in Paragraph 13, a question
on the EIDL applications states that the name or contact
information of anyone assisting the applicants in completing the
applications is required, none of the EIDL applications referred
to in Paragraphs 14(a) through 14(e) included such information.

     15. I and other Special Agents of the FBI have interviewed
approximately 45 of the Applicants in connection with the
Applications. Based upon my personal participation in interviews,
and my conversations with and review of reports of other law

2  The WhatIsMyIPAddress.com website cautions that “[t]his
information should not be used for emergency purposes, trying to
find someone's exact physical address, or other purposes that would
require 100% accuracy.”

                                    7
       Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 8 of 28



enforcement officers who interviewed Applicants, I am aware that
Applicants reported, in sum and substance, among other things, the
following:

          a.   Zero Applicants reported that they had provided, or
were asked to provide any information to ALICIA AYERS, ANDREA
AYERS, or TRACI PROCTOR, the defendants, concerning the date they
opened any business, the number of people the business employed,
or the business’s revenue.

          b.   Approximately 24 Applicants reported that they had
provided their personal identifiers (i.e., name, date of birth and
social security number), home address, contact information, bank
account information, email address, and bank account number to
ALICIA AYERS, the defendant, after she requested that they provide
that information so that she could submit on their behalf an
application for a loan and/or grant.          Although the EIDL
applications submitted to the SBA on behalf of all 24 of these
Applicants reflected that they owned a business with more than ten
employees, which had been opened on a specified date and had
specified revenue during the 12 months prior to the pandemic, zero
of these Applicants reported that they had provided, or were asked
to provide any information to ALICIA AYERS, or anyone else,
concerning the date they opened any business, the number of people
the business employed, or the business’s revenue. Only a few of
these Applicants reported that they actually owned any business,
and zero reported owning a business with the opening date, number
of employees, or income reflected on their EIDL applications.
Several of these 24 Applicants reported that ALICIA AYERS told
them that she would be applying for a grant that was available to
homeowners and/or renters.   Most of these 24 Applicants reported
that ALICIA AYERS required that they pay her a portion of the
$10,000 from the SBA, generally between $2,500 and $5,000, after
the funds were electronically deposited into their bank accounts.
Of these Applicants, most reported that ALICIA AYERS requested
that they pay her in cash.

     16. Records obtained from banks reflect that in             or about
June 2020 and July 2020, ALICIA AYERS, ANDREA AYERS,             or TRACI
PROCTOR, the defendants, each received payments from             multiple
Applicants, typically in amounts ranging from $1,000 to         $5,000.

        The Defendants’ Phone Numbers and Email Accounts

     17. Based on records obtained from Oath Holdings (“Yahoo”)
and Google, Inc. (“Google”), I know that:



                                    8
       Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 9 of 28



          a.   A Yahoo email account that was created on or about
October 15, 2008 (the “Alicia Ayers Email Account”) is subscribed
to ALICIA AYERS, the defendant, and is associated with a verified
phone number (the “Alicia Ayers Phone”).

          b.   A Google email account that was created on or about
June 24, 2008 (the “Andrea Ayers Email Account”) is subscribed to
ANDREA AYERS, the defendant, and is associated with a phone number
(the “Andrea Ayers Phone”).

          c.   A Google email account that was created on or about
January 23, 2019 (the “Proctor Email Account”) is subscribed to
TRACI PROCTOR, the defendant, and is associated with a phone number
(the “Proctor Phone”)

     18.   Based on Sprint records, I know that:

          a.   The Alicia Ayers Phone is subscribed to in the name
of ALICIA AYERS, the defendant.

          b.   The Andrea Ayers Phone is subscribed to in the name
of ANDREA AYERS, the defendant.

          c.   The Proctor Phone is subscribed to in the name of
TRACI PROCTOR, the defendant.

  June 24, 2020 Communications Between Alicia and Andrea Ayers

     19. Based on text messages of the Alicia Ayers Phone and
Andrea Ayers Phone obtained from Apple, Inc. (“Apple”), I know the
following:

          a.   On or about June 24, 2020, the Alicia Ayers Phone
and the Andrea Ayers Phone engaged in the following text message
exchange:

Andrea Ayers Phone: Send me what you need from people so I can
                    get the info and have it lined up

Alicia Ayers Phone: Don’t tell too many ppl

                       Hold on it

Andrea Ayers Phone: Ok

Alicia Ayers Phone: Bc it was someone else’s hustle I stole

Andrea Ayers Phone: Ok but so what, but I get it


                                    9
     Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 10 of 28



Alicia Ayers Phone: Na if I’m not paying him it’s like
                    stealing from him

Andrea Ayers Phone: Ok

                      I guess

                      Kinda like cutting his throat, like XL

Alicia Ayers Phone: Yes lolol

Andrea Ayers Phone: You can do everybody in queens. We can
                    line them up.

Alicia Ayers Phone: Yea Queens is a go

                      We need to do them this week

Andrea Ayers Phone: If you go outside of Mt Vernon it’s cool
                    right

Alicia Ayers Phone: Yes

                      Queens is good

Andrea Ayers Phone: I got people all over. Give me a script of
                    what they need and I can get wild people

                      I don’t think he would have ever even
                      thought about selling food

                      He just started thinking about selling
                      food when I started getting him to help me
                      with catering jobs

                      He didn’t even think about cooking til he
                      started working in my kitchen

Alicia Ayers Phone: First & Last Name
                    Birthday
                    SS
                    Address
                    Email
                    Bank Account Info (Routing & Account
                    Number)

                      This is what they need




                                  10
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 11 of 28



Andrea Ayers Phone: Can you do other states cause [First Name]
                    will hustle the shit out of this

                       How do you tell people it is a grant and
                       they won’t have to pay it back. That is
                       the question that people are asking

Alicia Ayers Phone: Just like that

                       It’s the loan advance

                       Meaning you never have to get the loan

                       They still give you the advance

                       & the advance you don’t have to pay back

Andrea Ayers Phone: But how do you know they won’t ask for it
                    back

Alicia Ayers Phone: Because it’s a grant

                       Grants are free

  The Defendants’ Communications With and Concerning Applicants

     20. Based on my review of text messages and emails of the
Alicia Ayers Phone, Andrea Ayers Phone, Alicia Ayers Email Account,
and Andrea Ayers Email Account obtained from Apple, Google, and
Yahoo, I am aware that from in or about June 2020 through in or
about July 2020:

          a.   At least several dozen Applicants and other persons
sent the Alicia Ayers Phone, the Andrea Ayers Phone, the Alicia
Ayers Email Account and the Andrea Ayers Email Account text
messages and emails containing the names, dates of birth, social
security numbers, addresses, email addresses, and bank account
information of Applicants.    My review did not reveal any such
communications that contained information about the Applicants’
purported businesses’ numbers of employees or revenue.

          b.   The Alicia Ayers Email Account sent approximately
30 emails to the Proctor Email Account containing the names, dates
of birth, social security numbers, addresses, email addresses, and
bank account information of Applicants in connection with
Applications submitted from Proctor’s IP Addresses, the Georgia
Medical Practice’s IP Address, and other IP addresses located in
DeKalb County, Georgia, as described in Paragraphs 14(c) through
14(e). Again, my review did not reveal any such communications

                                   11
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 12 of 28



that contained information about the Applicants’                purported
businesses’ numbers of employees or revenue.

          c.   The Proctor Email Account sent approximately 200
emails to the Alicia Ayers Email Account attaching photographs
depicting confirmation of the completed submission of Applicants’
EIDL applications through the SBA’s website, with the bodies of
the emails containing only: “Start [date]” and “[number]
employees].

                              Applicant-1

     21. Based on records obtained from the SBA and text messages
obtained from Apple, I know the following:

          a.   On or about June 22, 2020, at approximately 1:59
p.m., the SBA received an EIDL Application for an Applicant with
the last name “Ayers” (“Applicant-1”), whom I believe to be a
cousin of ANDREA AYERS, the defendant.        The application was
submitted from    Relative-1’s IP Address, included Applicant-1’s
phone number (the “Applicant-1 Phone”), stated that Applicant-1
owned a business with 25 employees, and was ultimately denied based
upon a determination that it contained incorrect bank account
ownership information.

          b.   On or about June 22, 2020, from approximately 5:53
p.m. to 9:48 p.m., the Alicia Ayers Phone engaged in the following
text message exchange with the Applicant-1 phone:

Alicia Ayers Phone: Doing yours and [name/nickname-1] now

Applicant-1 Phone:     Okay bet

                       [name/nickname-2] trynna do it too

Alicia Ayers Phone: Ok

                       Check all emails

                       Ppl getting emails already

Applicant-1 Phone:     [name/nickname-1] got hers but I didn’t

Alicia Ayers Phone: Forward it to me [Alicia Ayers Email
                    Address]

                       Just wait for yours



                                   12
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 13 of 28



Applicant-1 Phone:     Okayy

                       [another person’s name, date of birth,
                       address, email address, and bank account
                       information]

                       You got [name/nickname-1]?

Alicia Ayers Phone: Yea that was hers

                       Just keep checking y’all’s email

                       I’m abt to do [name/nickname-2]

                       What price did you tell him?

Applicant-1 Phone:     5

Alicia Ayers Phone: Ok good

          c.   On or about June 24, 2020, the Alicia Ayers Phone
engaged in the following text message exchange with the Applicant-
1 phone:

Alicia Ayers Phone: This one is the eidl

Applicant-1 Phone:     Lol okay bet

Alicia Ayers Phone: That’s the ppp

                       But yea keep sending me anything you find
                       lolol

                       Although 10k is not enough for jail time
                       lol

                               Applicant-2

     22. Based on records obtained from the SBA and text messages
obtained from another Applicant (“Applicant-2”), I know the
following:

          a.   On or about June 25, 2020, at approximately 2:00
a.m., the SBA received an EIDL Application for Applicant-2 that
was submitted from Alicia Ayers’s IP Address.     The application
included Applicant-2’s phone number (the “Applicant-2 Phone”), and
stated that Applicant-2 owned a business with 11 employees.



                                   13
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 14 of 28



          b.   Also on or about June 25, 2020, at approximately
2:00 a.m., the Alicia Ayers Phone sent a text message to the
Applicant-2 Phone containing a screenshot or photograph depicting
confirmation of the completed submission of Applicant-2’s EIDL
application through the SBA’s website, followed by a text message
that read: “You’re in! Send me any emails you get regarding this
to [Alicia Ayers Email Account]”.

          c.    The SBA subsequently sent an advance payment of
$10,000 to Applicant-2’s bank account.

          d.   On or about June 30, 2020, the Alicia Ayers Phone
engaged in the following text message exchange with the Applicant-
2 phone:

Applicant-2 Phone:     Leesh it hit baby!

                       Ty ty ty

Alicia Ayers Phone: Aye!

                       I’ll come get the money from you just let
                       me know when

Applicant-2 Phone:     Ok kool

Alicia Ayers Phone: Also you can get ppl, tell them it’s $5k
                    and you get $1k

                       I just wanted you to get your money first
                       to tell ppl it really works

Applicant-2 Phone:     I don’t know what u did but that’s wasup

Alicia Ayers Phone: It’s grant money from Covid

                       Free money

Applicant-2 Phone:     So I give u what 5 of this?

Alicia Ayers Phone: No pay back

                       Yes

Applicant-2 Phone:     li

                       You got zelle leesh?




                                    14
         Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 15 of 28



                          Is there away to transfer to you

    Alicia Ayers Phone: Na.      I’ll just come pick it up.

                          You only in White Plains

    Applicant-2 Phone:    U think I should take out the whole ten?
                          Is that possible

    Alicia Phone:         Yup!

                          If I were you I’d take all my money out
                          the bank

    Applicant-2 Phone:    Yes ok cool

                          That not gonna fuck with me tryna take out
                          so much right?

                          How did you do it?

    Alicia Ayers Phone: Na nothing is gonna fuck with it

    Applicant-2 Phone:    If anyone ask you to do it and they don’t
                          know u don’t put them on I’m only gonna
                          tell niggas that really fuck wit me facts

                          Bc niggas be funny

    Alicia Ayers Phone: I def understand

    Applicant-2 Phone:    So ima be funny too

    Alicia Ayers Phone: Laugh straight to the bank

     23. Based on my participation in interviews of Applicant-2, 3
I am aware that Applicant-2 reported, among other things, in sum
and substance, the following:

          a.   In late June 2020 Applicant-2 received a phone call
from ALICIA AYERS, the defendant, who was a friend. ALICIA AYERS
told him/her about what she described as a $5,000 grant, or “free

3 Applicant-2 has cooperated with law enforcement in the hope of
receiving leniency for any criminal exposure Applicant-2 may have
had related to the events described herein. Information Applicant-
2 has provided has been deemed reliable and corroborated by other
information, including, among other things, email, text messages
and records from the SBA.

                                      15
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 16 of 28



money,” offered by the government, for which he/she was eligible.
Applicant-2 told Alicia Ayers he/she was interested and would like
to learn more about it.

          b.   Alicia Ayers later sent Applicant-2 a text message
asking him/her to provide his/her full name, date of birth, Social
Security Number, address, email address, and bank account
information.

          c.   Applicant-2 has never owned a business, and has
never had any employees. Alicia Ayers never asked Applicant-2 for
information about a business or employees.

          d.   After Applicant-2 later received the SBA’s $10,000
deposit in his/her bank account, Applicant-2 called Alicia Ayers,
who told him/her that there was a $5,000 fee for helping him to
get the grant. Applicant-2 did not want to give her half of the
money, and asked Alicia Ayers if he/she could give her $2,500
instead; Alicia Ayers was not happy, but agreed to this.

                              Applicant-3

     24. Based on records obtained from the SBA and information
and text messages obtained from the phone of another Applicant
(“Applicant-3”) (the “Applicant-3 Phone”), I know the following:

          a.   On or about June 25, 2020, at approximately 4:18
p.m., the SBA received an EIDL Application for Applicant-3 that
was submitted from Relative-1’s IP Address.      The application
included the Applicant-3 Phone number, and stated that Applicant-
3 owned a business with 11 employees.

          b.   On or about June 29, 2020, the SBA sent an advance
payment of $10,000 to Applicant-3’s bank account.        However,
Applicant-3 returned these funds to the SBA.

           c.   Applicant-3’s phone had the Alicia Ayers Phone
Number saved in its contacts under “Alicia.” On or about July 1,
2020, the Applicant-3 Phone sent a text message to the Alicia Ayers
Phone that read: “Hey Alicia I didn’t forget about you I just had
so much going on today, do you mind if I bring the money to you
tomorrow?”    The Alicia Ayers Phone replied: “Hey [nickname].
Sure.”

          d.   On or about July 5, 2020, the Applicant-3 Phone
sent a text message to the Alicia Ayers Phone asking “do you
remember what you had put down on the application?” The Alicia
Ayers Phone replied “yes.” The Applicant-3 Phone asked for a copy

                                   16
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 17 of 28



of the application, and the Alicia Ayers Phone responded that it
was not retrievable. Applicant-3 then asked ALICIA AYERS if she
“remembered which one you clicked so that I can know for myself,”
and the Alicia Ayers Phone replied “it’s the 3rd one”; “I
remember”; “I use the same thing on all apps for individuals.”

          e.   On or about July 9, 2020, the Applicant-3 Phone
sent the following text message to the Alicia Ayers Phone: “I’d
like to have my $2500.00 back for filing my paperwork. You have
24 hours. I take cash app or you can Zelle it.” Thereafter, the
phones exchanged text message communication regarding the
logistics of returning $2,500 to Applicant-3. On or about July
25, 2020, the Alicia Ayers Phone sent a text message to the
Applicant-3 phone stating “Ok I left your money at my grandmother’s
bc I won’t be around until later.”

     25. Based on my participation in interviews of Applicant-3, 4
I am aware that Applicant-3 reported, among other things, in sum
and substance, that:

          a.   A family member of Applicant-3 told Applicant-3
that ALICIA AYERS, the defendant, was an accountant or financial
advisor and could help Applicant-3 get money after Applicant-3
lost his/her job in connection with the COVID-19 pandemic.
Applicant-3 asked ALICIA AYERS if Applicant-3 qualified for the
money and ALICIA AYERS advised that Applicant-3 did qualify.

          b.   At ALICIA AYERS’S request, Applicant-3 provided
ALICIA AYERS with Applicant-3’s social security and bank account
information over the phone, with the understanding that ALICIA
AYERS would submit an application for COVID-19-related relief on
Applicant-3’s behalf. Applicant-3 did not have any business or
employees at the time the EIDL application was filed with the SBA.
ALICIA AYERS never asked Applicant-3 whether he/she owned a
business, and Applicant-3 never told ALICIA AYERS that Applicant-
3 owned a business.

          c.   Applicant-3 told another family member, Applicant-
7, about the   application that ALICIA AYERS was handling for
Applicant-3.

4 Applicant-3 does not have a criminal history and has cooperated
with law enforcement in the hope of receiving leniency for any
criminal exposure Applicant-3 may have had related to the events
described herein. Information Applicant-3 has provided has been
deemed reliable and corroborated by other information, including,
among other things, text messages and records from the SBA.

                                   17
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 18 of 28



          d.   Applicant-3   thereafter  received   approximately
$10,000 in his/her bank account. Applicant-3 told ALICIA AYERS
she had received these funds. ALICIA AYERS then told Applicant-3
that Applicant-3 needed to pay her $2,500 in cash, and Applicant-
3 did so.

          e.   Applicant-3 thereafter told other family members
about the money and they advised Applicant-3 that it was not
legitimate and that Applicant-3 should not accept the money, so
Applicant-3 returned the money to the SBA.        Applicant-3 also
contacted ALICIA AYERS and explained that Applicant-3 did not have
a business, so Applicant-3 did not believe it was right to have
received the money and demanded that ALICIA AYERS return the $2,500
to Applicant-3, which ALICIA AYERS eventually did.

                              Applicant-4

     26. Based on records obtained from the SBA, Google, and
Yahoo, I know the following:

           a.   On or about June 30, 2020, at approximately 6:58
p.m., the SBA received an EIDL Application for another Applicant
(“Applicant-4”) that was submitted from one of Proctor’s IP
Addresses.    The application included Applicant-4’s phone number
(the “Applicant-4 Phone”), and stated that Applicant-4 owned a
business with 10 employees.

          b.   On or about June 30, 2020, at approximately 7:00
p.m., the Proctor Email Account sent an email to the Alicia Ayers
Email Account. The email’s subject line was the first initial and
last name of Applicant-4. The email contained only the following
text: “Start 03/04/19” and “10 employees.” Attached to the email
was a photograph of a computer screen depicting confirmation of
the completed submission of Applicant-4’s EIDL application through
the SBA’s website.

          c.   On or about July 1, 2020, the SBA sent an advance
payment of $10,000 to Applicant-4’s bank account.

     27. Based on my participation in an interview of Applicant-
4, I am aware that Applicant-4 reported, among other things, in
sum and substance, that:

          a.   After a close friend (“Individual-1”) approached
Applicant-4 about applying for a grant, and told Applicant-4 what
information she would need to apply, Applicant-4 provided
Individual-1 his/her name, date of birth, Social Security Number,


                                   18
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 19 of 28



and bank account information. Applicant-4 knew ALICIA AYERS, the
defendant, only through Individual-1.

          b.   Applicant-4 does not own a business and does not
have any employees.

          c.   After Applicant-4 later received the SBA’s $10,000
deposit into his/her bank account, he/she paid $2,500 to ALICIA
AYERS via CashApp.

                              Applicant-5

     28. Based on records obtained from the SBA, emails obtained
from Google, and information and text messages obtained from the
phone of another Applicant (“Applicant-5”), I know the following:

          a.   On or about June 30, 2020, at approximately 7:39
p.m., the SBA received an EIDL Application for Applicant-5 that
was submitted from one of Proctor’s IP Addresses. The application
included Applicant-5’s phone number (the “Applicant-5 Phone”) and
email address (“Applicant-5’s Email Address”), and stated that
Applicant-5 owned a business with 11 employees.

          b.   On or about June 30, 2020, at approximately 10:41
a.m., the Andrea Ayers Phone, which Applicant-5 had saved in
his/her phone as “Andrea” sent the Applicant-5 Phone a text message
stating:

               i.     First & Last Name
               ii.    Birthday
               iii.   SS
               iv.    Address
               v.     Email
               vi.    Phone Number
               vii.   Bank Account Info (Routing & Account Number).

The Applicant-5 Phone then texted the Andrea Ayers Phone back with
the foregoing information.

          c.   Applicant-5’s June 30, 2020 EIDL application
included the identifying, contact and bank account information
that the Applicant-5 phone sent to the Andrea Ayers Phone earlier
that same day.

          d.   On or about July 1, 2020, the SBA sent an advance
payment of $10,000 to Applicant-5’s bank account. Applicant-5’s
EIDL Application for a loan was later denied because:     public
records reflected no business, there was no reported revenue

                                   19
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 20 of 28



despite the company reporting 11 employees, the business and
residence were the same, and Applicant-5’s SSN was used as the
business’s EIN.

           e.   On or about July 2, 2020, the Applicant-5 Phone
texted    the   Andrea    Ayers   Phone   “OOOMMMGGG!!!!!!!    IT’S
THERE!!!!!!!!!!!!!”    The Andrea Ayers Phone responded that same
day with three emoji’s of a face laughing with tears. Later that
day, the Andrea Ayers Phone sent the Applicant-5 Phone a screenshot
of a letter from the Internal Revenue Service (“IRS”) with an EIN
for Applicant-5.

          f.   On or about July 3, 2020, the Applicant-5 Phone and
the Andrea Ayers Phone exchanged text messages about Applicant-
5’s bank (“Bank-1”) account being frozen and Applicant-5’s efforts
to follow up with Bank-1 to get the account unfrozen. During the
course of the communications, Applicant-5 stated that he/she gave
Bank-1 a copy of the EIN letter from the IRS that the Andrea Ayers
Phone had previously sent.

          g.   On or about July 7, 2020, the Andrea Ayers Phone
sent a text message to the Applicant-5 Phone stating, in sum and
substance, that she was speaking to Bank-1 about Applicant-5’s
account, that the bank claimed that Applicant-5 had received a
small business loan, and that she told the bank that Applicant-5
was denied the loan and that this money was a grant.    Later on
July 7, 2020, the Andrea Ayers Phone and the Applicant-5 Phone
engaged in the following text message exchange:

Andrea Ayers Phone: So    you   want   to            be     a    massage
                              ♮♩
                              ♭
                              ♬
                              ♫
                              ♪
                    therapist?♩ ♮♩
                                ♭
                                ♬
                                ♫
                                ♪ ♮♩
                                  ♭
                                  ♬
                                  ♫
                                  ♪  ♮
                                     ♭
                                     ♬
                                     ♫
                                     ♪

                       Yes

                       Or sell t-shirts

                       ♮♩
                       ♭
                       ♬
                       ♫
                       ♪
                       ♩ ♮♩
                         ♭
                         ♬
                         ♫
                         ♪♮
                          ♭
                          ♬
                          ♫
                          ♪

Applicant-5 Phone:     Oohh but we told them last week food and
                       was baking from home lol

Andrea Ayers Phone: Or baby sitter!

                       Ok that’s cool

Applicant-5 Phone:     Ok



                                   20
          Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 21 of 28



                           So make a business card

    Andrea Ayers Phone: You bake♩
                                ♮♩
                                ♭
                                ♬
                                ♫
                                ♪ ♮♩
                                  ♭
                                  ♬
                                  ♫
                                  ♪♮♩
                                   ♭
                                   ♬
                                   ♫
                                   ♪ ♮
                                     ♭
                                     ♬
                                     ♫
                                     ♪

    Applicant-5 Phone:     Lol

    Andrea Ayers Phone: Or we can make up some letterhead

    Applicant-5 Phone:     Ok

                           What about my paycheck

    Andrea Ayers Phone: Or a pic of you in a chef hat

    Applicant-5 Phone:     Omg

                           Lol

    Andrea Ayers Phone: They are releasing all of it

    Applicant-5 Phone:     Ok thanks so much

    Andrea Ayers Phone: Check your email 5

    Applicant-5 Phone:     Ok

                           O wow!

                           So bring that?

    Andrea Ayers Phone: Yes

          h.    On or about July 7, 2020, at approximately 6:05
p.m., the Andrea Ayers Email Account sent an email to Applicant-
5’s Email Address with an invoice attached (the “Invoice”). The
Invoice was dated June 17, 2020, contained an image of a woman in
a chef’s hat, listed Applicant-5’s address as the business address,
and reflected that a client had purportedly ordered numerous
cupcakes.




5 The Andrea Ayers Phone sent this text to the Applicant-5 Phone
at approximately 6:06 p.m.

                                       21
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 22 of 28



     29. Based on my participation in interviews of Applicant-5, 6
I am aware that Applicant-5 reported, among other things, in sum
and substance, that:

          a.   On or about June 30, 2020, Applicant-5 was
approached by ANDREA AYERS, the defendant, who told Applicant-5,
in sum and substance, that ANDREA AYERS and her daughter, ALICIA
AYERS, the defendant, could help Applicant-5 apply for a $10,000
grant for what ANDREA AYERS described as a small business,
homeowners, and renters loan.      ANDREA AYERS further advised
Applicant-5 that once the loan application was “disapproved,”
Applicant-5 would receive $10,000, would need to pay $2,500 to
ALICIA AYERS, and could keep the remaining $7,500.

          b.   ANDREA AYERS sent Applicant-5 a text message with
a list of information that ANDREA AYERS needed to complete
Applicant-5’s application, including Applicant-5’s name, address,
date of birth, email, phone number, social security number, and
banking information, which Applicant-5 provided to ANDREA AYERS by
text message.

          c.   Applicant-5 did not own a business, did not have
employees, and never told ANDREA AYERS, the defendant, otherwise.

           d.  On or about July 2, 2020, Applicant-5 saw that
$10,000 had been deposited into Applicant-5’s bank (“Bank-1”)
account, and Applicant-5 told ANDREA AYERS that he/she had received
the money.

          e.   ANDREA AYERS told Applicant-5 to send her the
$2,500 using Zelle, however, when Applicant-5 attempted to make
the transfer, Applicant-5 discovered that his/her bank account at
Bank-1 had been frozen. Bank-1 informed Applicant-5 in sum and
substance that it believed the $10,000 deposit was suspicious
because the deposit was for a business loan, but Applicant-5’s
bank account was not a business account. Bank-1 told Applicant-5
that Applicant-5 would need to prove that Applicant-5 was a
business owner before the account would be unfrozen. Applicant-5
told ANDREA AYERS about the problem with Applicant-5’s bank
account. ANDREA AYERS then texted Applicant-5 a screenshot of a

6 Applicant-5 does not have a criminal history and has cooperated
with law enforcement in the hope of receiving leniency for any
criminal exposure Applicant-5 may have had related to the events
described herein. Information Applicant-5 has provided has been
deemed reliable and corroborated by other information, including,
among other things, text messages, and records from the SBA.

                                   22
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 23 of 28



letter from the IRS with an EIN in Applicant-5’s name. Applicant-
5 took a copy of the IRS letter to Bank-1 to try to get Applicant-
5’s account unfrozen. ANDREA AYERS further told Applicant-5 to
tell Bank-1 that Applicant-5’s business was a sole proprietorship
and food business that does baking from home.

          f.   Using the Andrea Ayers Email Account, ANDREA AYERS
emailed Applicant-5 a copy of an invoice for a cupcake order to
make it look like Applicant-5 had a baking business at Applicant-
5’s home address. Applicant-5 provided me a copy of the Invoice,
which Applicant-5 reported was a fake invoice that Applicant-5 had
received from ANDREA AYERS, via the Andrea Ayers Email Account
(the “Invoice”).

     30. Based on my review of records obtained from Sprint, I
know that the Andrea Ayers Phone called Bank-1 several times on or
about July 7, 2020.

                              Applicant-6

     31. Based on records obtained from the SBA, Google, Yahoo,
and photographs of text messages provided by another Applicant
(“Applicant-6”), I know the following:

          a.   On or about June 30, 2020, at approximately 8:00
p.m., the SBA received an EIDL Application for Applicant-6 that
was submitted from ones of Proctor’s IP Addresses. The application
included Applicant-6’s phone number (the “Applicant-6 Phone”), and
stated that Applicant-6 owned a business with 10 employees.

          b.   On or about June 30, 2020, from approximately 9:16
a.m. through 10:27 a.m., the Alicia Ayers Phone engaged in the
following text message exchange with the Applicant-6 Phone:

Applicant-6 Phone:     Hey Lee Lee ! I hope you’re well

                       What’s the information that I’m supposed
                       to send for the Grant?

Alicia Ayers Phone: Hey [name/nickname!]

                       Name
                       Birthday
                       SS
                       Address
                       Email
                       Telephone Number
                       Bank name

                                   23
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 24 of 28



                       Routing number
                       Account number

Applicant-6 Phone:     Okay cool ! So what is it?       Is it a loan?
                       Will I owe anything back?

Alicia Ayers Phone: It’s a grant but I’m applying you for a
                    loan. The $10k you don’t have to pay back

Applicant-6 Phone:     [photograph of handwritten note containing
                       Applicant-6’s name, date of birth, Social
                       Security Number, Address, email account,
                       the Applicant-6 Phone number, and
                       Applicant-6’s bank, bank account number,
                       and bank account routing number]

          c.   Applicant-6’s June 30, 2020 EIDL application
included the foregoing identifying, contact and bank account
information that the Applicant-6 Phone had sent to the Alicia Ayers
Phone earlier that same day.

          d.   On or about June 30, 2020, at approximately 8:02
p.m., the Proctor Email Account sent an email to the Alicia Ayers
Email Account. The email’s subject line was the first initial and
last name of Applicant-6. The email contained only the following
text: “Start 06/03/19” and “10 employees.” Attached to the email
was a photograph of a computer screen depicting confirmation of
the completed submission of Applicant-6’s EIDL application through
the SBA’s website.

          e.   On or about July 1, 2020, the SBA sent an advance
payment of $10,000 to Applicant-6’s bank account.

          f.   On or about July 2 and 3, 2020, the Alicia Ayers
Phone engaged in the following text message exchange with the
Applicant-6 Phone:

Applicant-6 Phone:     Hi lee ! I got my money today. How do I
                       pay you and how much?

Alicia Ayers Phone: Hey [name/nickname].         Are you in NY?

Applicant-6 Phone:     Yes I’m here

Alicia Ayers Phone: Ok I can pick it up from you & its $2,500

Applicant-6 Phone:     Okay



                                   24
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 25 of 28



Applicant-6 Phone:     Hey Alicia , I wasn’t able to make it to
                       the bank today. Are you ok if I zelle you
                       the money?

Alicia Ayers Phone: I don’t have zelle

Applicant-6 Phone:     Okay can I give you the cash Monday ?

Alicia Ayers Phone: Yup

      32. Based on my conversations with and review of a report of
other FBI agents who interviewed Applicant-6, I am aware that
Applicant-6 reported, among other things, in sum and substance,
that:

          a.   Applicant-6 was employed as a hair stylist at a
spa, and had provided ALICIA AYERS, the defendant, with his/her
phone number, email address and bank account through text message,
after ALICIA AYERS informed Applicant-6 that there was a grant
being given out to homeowners, renters and small business owners.

          b.   After Applicant-6 received the $10,000, he/she paid
$2,000 to Alicia Ayers in cash.

                              Applicant-7

     33. Based on records obtained from the SBA, emails obtained
from Google, and information and text messages obtained from the
phone of another Applicant (“Applicant-7”) (the “Applicant-7
Phone”), I know the following:

          a.   On or about July 1, 2020, at approximately 6:31
p.m., the SBA received an EIDL Application for Applicant-7 that
was submitted from one of Proctor’s IP Addresses. The application
included the Applicant-7 Phone number, Applicant-7’s email address
(the “Applicant-7 Email Account”), and stated that Applicant-7
owned a business with 10 employees.

          b.   The Applicant-7 Phone had the Alicia Ayers Phone
saved in its contacts list.      On or about July 1, 2020, the
Applicant-7 phone texted the Alicia Ayers Phone, calling the user
of the Alicia Ayers Phone “Alicia,” stating that Applicant-7 had
heard that she was helping people with a grant/loan, and asking
whether Applicant-7 and Applicant-7’s spouse would qualify, and if
so, what Applicant-7 would need to do. The Alicia Ayers Phone
replied with a list of information needed, including:        name;
birthday; “SS”; address; email; telephone number; bank name;
routing number; account number.      The Applicant-7 Phone asked


                                   25
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 26 of 28



whether the information would need to be for Applicant-7 and
Applicant-7’s spouse and noted that the two shared a bank account.
The Alicia Ayers Phone replied that Applicant-7 should provide two
separate accounts if possible. The Alicia Ayers Phone also texted
the Applicant-7 Phone the Alicia Ayers Email Account.          The
Applicant-7 Phone later sent a text message to the Alicia Ayers
Phone confirming that Applicant-7 had sent the requested
information to the Alicia Ayers Email Account.

          c.   On or about July 1, 2020, at approximately 4:53
p.m., the Applicant-7 Email Account sent an email to the Alicia
Ayers Email Account with the subject: “My Information.” The body
of the email contained Applicant-7’s name, date of birth, Social
Security Number, address, prior address, the Applicant-7 Email
Account, and bank account information.

          d.   Applicant-7’s July 1, 2020 EIDL application
included the identifying, contact and bank account information
that the Applicant-7 Email Account sent to the Alicia Ayers Email
Account earlier that same day.

          e.   On or about July 5, 2020, the Applicant-7 Phone
sent a text message to the Alicia Ayers Phone asking to cancel the
EIDL application if it had not already been filed, explaining that
Applicant-7 did not “feel comfortable” anymore. The Alicia Ayers
Phone replied that the application had not been submitted. The
Applicant-7 Phone later sent text messages to the Alicia Ayers
Phone containing a screenshot of a message from the SBA confirming
that the SBA had received an EIDL application in Applicant-7’s
name, and asking why Applicant-7 was receiving the notification
after Applicant-7 had made clear that he/she did not want to do
this. The Alicia Ayers Phone replied “I have an assistant working
on the paperwork and data entry for me.          I canceled your
application and had no confirmation for you so I didn’t think it
was submitted. . .”

          f.   Applicant-7’s EIDL application was ultimately
denied by the SBA, without any payment of an advance into
Applicant-7’s bank account, after Applicant-7 contacted the SBA
and reported that ALICIA AYERS, the defendant, had applied in
Applicant-7’s name without Applicant-7’s permission.

     34. Based on my participation in an interview of Applicant-
7, I am aware that Applicant-7 reported, among other things, in
sum and substance, that:

          a.   Applicant-7 learned about the EIDL program from a
family member of ALICIA AYERS, the defendant, who had received the

                                   26
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 27 of 28



$10,000 grant and told Applicant-7 that she had also submitted
applications for two of Applicant-7’s other family members,
including an individual referred to herein as “Applicant-9,” and
could likely submit an application for Applicant-7. Applicant-9
told Applicant-7 that he/she had paid ALICIA AYERS $2,500 of the
$10,000 grant because ALICIA AYERS had said that she had financial
expertise that was helpful in completing the application.

          b.   Applicant-7 contacted ALICIA AYERS to ask whether
Applicant-7 and Applicant-7’s spouse would qualify for the EIDL
program, and if ALICIA AYERS could help submit applications for
them. ALICIA AYERS specified the information she would need to
complete the applications, and Applicant-7 sent her that
information by email.

          c.   Applicant-7 did not own a business, did not have
employees, and never told ALICIA AYERS, the defendant, otherwise.

          d.   Shortly   after   Applicant-7   provided his/her
information to ALICIA AYERS, Applicant-7 learned more about the
EIDL program, including that it was for business owners.
Applicant-7 contacted ALICIA AYERS and informed her that
Applicant-7 did not want to submit an application.

          e.   Approximately one week after Applicant-7 filed a
complaint with the SBA and police about ALICIA AYERS, the
defendant, having filed an application on Applicant-7’s behalf
without Applicant-7’s consent, Applicant-7’s spouse received a
Facebook message from an account that Applicant-7 and Applicant-
7’s spouse knew to be associated with ANDREA AYERS, the defendant.
Based on my review of a screenshot of the Facebook message, I know
that on or about July 15, 2020, the individual identified
themselves as “Andrea,” and “Alicia’s mom,” which is consistent
with the user being ANDREA AYERS. The message stated in part that
ANDREA AYERS needed to talk to someone about the whole situation
as “[i]t is jeopardizing a lot of people as well as [Applicant-
7].   I just spoke to my lawyer and [Applicant-7] is liable.
[He/She] has no idea what [he/she] started.”

                              Applicant-8

     35. Based on records obtained from the SBA, Yahoo, Zelle,
and a credit union, I know the following:

          a.   On or about July 2, 2020, at approximately 7:04
p.m., the SBA received an EIDL Application for another Applicant
(“Applicant-8”) that was submitted from one of the Traci Proctor
IP Addresses. The application included Applicant-8’s phone number

                                   27
      Case 7:21-cr-00440-UA Document 2 Filed 03/23/21 Page 28 of 28



(the “Applicant-8 Phone”), and stated that Applicant-8 owned a
business with 11 employees.

          b.   On or about July 2, 2020, at approximately 1:05
p.m., the Alicia Ayers Email Account forwarded to the Proctor Email
Account an email sent to the Alicia Ayers Email Account from one
of the Applicants, with the subject “Covid 19.”          The email
contained only Applicant-8’s name, date of birth, address, social
security number, email address, and bank account information.

          c.   Applicant-8’s July 2, 2020 EIDL application
included the foregoing identifying, contact and bank account
information that the Alicia Ayers Email Account had sent to the
Proctor Email Account earlier that same day.

          d.   The SBA subsequently sent an advance payment of
$10,000 to Applicant-8’s bank account.

          e.   From on or about July 9, 2020, through on or about
July 18, 2020, a bank account held in the name of by Applicant-8
sent payments totaling approximately $5,000 to a bank account held
by ANDREA AYERS, the defendant.

     WHEREFORE, deponent respectfully requests that warrants be
issued for the arrest of ALICIA AYERS, ANDREA AYERS, and TRACI
PROCTOR, the defendants, and that each be imprisoned or bailed, as
the case may be.

                           /s/ Philip R. Keane, cred. #24959
                           Special Agent Philip R. Keane
                           Federal Bureau of Investigation


Sworn to before me by reliable electronic means, specifically
FaceTime, pursuant to Federal Rules of Criminal Procedure
41(d)(3) and 4.1, this 18th day of March, 2021 (via FaceTime)


 ______
      _______________________
__________________________________
THE
 HE HONORABLE PAUL E.
                    E DAVISON
                       DAVISO
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   28
